DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Preliminary Amendment filed on January 6, 2020.  Accordingly, claims 1-9 are cancelled, and newly added claims 10-23 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2020 is being considered by the examiner.

Allowable Subject Matter
Claims 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 10, the prior art does not teach, suggest or render obvious the claimed capacitor capacitance measurement device in combination as claimed including a control device in which:
A capacitor voltage calculated from the voltage, at the voltage division point of the resistor voltage dividing circuit, measured within the predetermined time is set as a measurement capacitor voltage, and
A difference in the measurement capacitor voltage between measurement times within the predetermined time is compared with a preset threshold, and it is determined whether a value of the capacitor capacitance calculated by the control device is correct.
With regard to claim 12, the prior art does not teach, suggest or render obvious the claimed capacitor capacitance measurement device in combination as claimed including a control device in which:
A capacitor voltage calculated from the voltage, at the voltage division point of the resistor voltage dividing circuit, measured within the predetermined time is set as a measurement capacitor voltage;
A straight line indicating a gradient of a fall in capacitor voltage is calculated by using an average, in the predetermined time, of the voltage at the voltage division point of the resistor voltage dividing circuit measured within the predetermined time, and
An absolute value of a difference between the measurement capacitor voltage and a capacitor voltage on the straight line at the same time is compared with a preset threshold, and it is determined whether a value of the capacitor capacitance calculated by the control device is correct.
With regard to claims 11 and 13-23, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Takeuchi (US 8,362,784 B2) relates to a capacitor capacitance diagnosis device which determines adequacy of capacitor capacitance, and to an electric power apparatus which includes the capacitor capacitance diagnosis device and has an electromagnetic operating mechanism that is operative when an electromagnetic coil is energized by energy accumulated in a capacitor.  The capacitor capacitance diagnosis device includes a power supply which is for charging a capacitor, a discharge circuit which is connected to the capacitor in parallel to discharge energy of the capacitor, a resistance dividing circuit which is for measuring voltage drop value during discharging, a measurement circuit which measures divided voltage, and a diagnosis circuit which determines adequacy of capacitor capacitance from a time change in voltage due to the discharge.  This makes it possible to diagnose adequacy of capacitor capacitance of an electric power apparatus during operation. However, Takeuchi fails to disclose the allowable subject matter stated in the examiner’s statement of reasons for allowance above.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858

/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858